DETAILED ACTION
Claim Objections
Claims 1-52 are objected to because of the following informalities: all of the reference numerals throughout claims 1-52 should be deleted (for example, in the preamble of claim 1, the reference numeral “1000” to refer to the IAB network should be removed).  Appropriate correction is required.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10 and 31-36 are directed towards a method and parent IAB node for detecting whether a conflict occurred between at least one resource configured at a MT of a child IAB node and a Distributed Unit (DU) of the child IAB node.
II.	Claims 11-20 and 37-40 are directed towards a method and child IAB node for detecting whether a conflict occurred between at least one resource utilized at the MT of the child IAB node and the Due of the child IAB node.
III. 	Claims 21-22 are directed towards a method for provisioning signaling comprising configuring, by a central unit (CU) of a donor node, a plurality of search spaces (SS) and a number of physical downlink control channel (PDCCH) candidates for each aggregation level in every SS at the MT of the child IAB node.

V. 	Claim 41 is directed towards a parent IAB node for configuring a scaling factor to the MT of the child IAB node and configuring a flag at the MT of the child IAB node.
VI. 	Claims 42-43 are directed towards a child IAB node for receiving configuring a plurality of search spaces.
VII. 	Claims 44-48 are directed towards a parent IAB node for determining a resource is not utilized for communicating with a child IAB node and signaling an IA signal with respect to an actual duration of availability of resources.
VIII. 	Claims 49-52 are directed towards a child IAB node for provisioning signaling and receiving an IA signal from a parent IAB node and performing at least one action.
The inventions are distinct, each from the other because of the following reasons:
Inventions I & II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. See MPEP § 806.05(d). 
Examiner requests that Applicant specifically state this on the record.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMAL JAVAID/

Primary Examiner, Art Unit 2412